 1   Daniel R. Watkins
 2   Nevada State Bar No. 11881
     DW@wl-llp.com
 3   Joseph M. Ortuno
     Nevada State Bar No. 11233
 4   jortuno@wl-llp.com
 5   WATKINS & LETOFSKY, LLP
     8215 S. Eastern Avenue, Suite 265
 6   Las Vegas, NV 89123
     Office: (702) 901-7553; Fax: (702) 974-1297
 7
     Attorneys for Plaintiff, Julie Santovito
 8
                                 UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11   JULIE SANTOVITO,                                      Case No.: 2:15-cv-01032-RFB-PAL
12                          Plaintiff;
13          vs.                                               STIPULATION AND ORDER TO
                                                               DISMISS WITH PREJUDICE
14   ELDORADO RESORTS CORPORATION, a
     Florida corporation; MICHAEL MARRS;
15   KRISTEN BECK; DOMINIC TALEGHANI;
     AND DOES 1-50, inclusive;
16
                            Defendants.
17
18          Plaintiff Julie Santovito and Defendant Eldorado Resorts Corporation, et al., by and through
19   their undersigned counsel, hereby stipulate that all claims Plaintiff had, or may have had, against
20   Defendants that are contained herein, reasonably related to, or could have been brought in the
21   above-captioned action, are hereby dismissed with prejudice in their entirety.
22          Each party to bear their own fees and costs.
23   //
24   //
25   //
26   //
27   //
28


                  STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                          -1-
     Dated: October 28, 2019             Dated: October 28, 2019
 1
     Respectfully submitted,             Respectfully submitted,
 2
 3
 4   /s/ Joseph M. Ortuno                /s/ Jill Garcia
     Daniel R. Watkins, Esq.             Anthony L. Martin, Esq.
 5   Joseph M. Ortuno, Esq.              Jill Garcia, Esq.
     WATKINS & LETOFSKY, LLP             OGLETREE, DEAKINS, NASH, SMOAK &
 6   Attorneys for Plaintiff             STEWART, P.C.
                                         Attorneys for Defendants
 7
 8
 9                                   ORDER

10          IT IS SO ORDERED.
11                                   ________________________________
                                          Dated:F._____________________,
                                     RICHARD       BOULWARE, II          2019.
12
                                     UNITED STATES DISTRICT JUDGE
13
                                     DATED this 31st day of October, 2019.
14                                       ___________________________________
15                                       UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28


               STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                       -2-
